Citation Nr: 1807028	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  10-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bowel disability, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2009 and September 2010 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The Board finds that additional development is required for the remaining claim for service connection for a bowel disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

With regard to the claim for service connection for a bowel disability, the Veteran's claim was most recently remanded in May 2017 for further development, to include a VA examination and opinion regarding the nature and etiology of the claimed bowel disability.   However, the Board notes that a review of the records shows that the Veteran was not provided an examination, nor does the record show that the VA acquired an addendum opinion regarding the etiology of the claimed bowel disability.  

The Board notes that a remand by the Court confers on the Veteran a right to VA's compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, as no examinations or opinions were acquired by the VA, as directed by last Board remand, the Board finds that further development is required for VA to fulfill its duty to assist the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from his private chiropractor that are not already of record. 

3.  Schedule the Veteran for a VA examination of the claimed bowel disability with a different medical doctor VA examiner than the examiner who conducted the most recent VA examination.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to address whether it is as likely as not (50 percent probability or greater) that any diagnosed bowel disability is related to active service or any incident of active service.  Additionally, the examiner is asked to also address whether any diagnosed bowel disability is at least as likely as not (50 percent probability or greater) etiologically related to or caused by a service-connected back disability or mental disorder, or any treatment or medication for a service-connected back disability or mental disorder.  The examiner is also asked to opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bowel disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected back disability or mental disorder, or any treatment or medication for a service-connected back disability or mental disorder.  In providing an opinion, the examiner is explicitly advised that the Veteran has been previously diagnosed with GERD during the appeals period.  Therefore, even if the examiner finds no current disability related to the bowels, the examiner should opine regarding the etiology of the previously diagnosed GERD, as it relates to any service-connected disabilities, or active service.  A complete rationale for any opinion expressed should be included in the examination report.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

